Citation Nr: 1421802	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg and right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1970, including service in the Republic of Vietnam from September 1967 to January 1968 and from January 1968 to October 1968, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied the above claims.  Jurisdiction of the appeal was thereafter transferred to the RO in Montgomery, Alabama.

In April 2011, the Veteran was scheduled for a videoconference hearing before the Board.  However, he failed to appear.

In June 2012, the Board remanded the case for further development.

Evidence was received subsequent to the most recent supplemental statement of the case in December 2012.  In December 2012, the Veteran's representative waived review of any newly submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013).

The decision below addresses the Veteran's service connection claims pertaining to the right legs and knees, and his left knee.  The claims of service connection for a left ankle and left leg disability are addressed in the remand that follows the Board's decision.


FINDING OF FACT

A right leg and right knee disability, and a left knee disability did not have their onset during active service, result from disease or injury in service, nor was arthritis manifested to a compensable degree within one year after the separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg and right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5013A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard June 2006 letter satisfied the duty to notify provisions for the claims being decided herein.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  No particularized notice is necessary.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination and the records considered in that determination were obtained in July 2012 pursuant to the Board's June 2012 remand.  For these claims, VA need not obtain an examination as the evidentiary record does not even indicate that the Veteran's current right leg and knee, or left knee, disabilities are associated with an established event, injury, or disease in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In the remand, the Board noted that an examination was to be requested for these claims if the Veteran identified any event, injury, or disease to which his claimed disabilities could possibly be related.  However, this did not occur; thus, an examination is not warranted.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Service Connection

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

The Veteran served in combat and asserts that he injured his left leg during service from a pongee stick stab wound that occurred during an artillery assault while serving in Vietnam.  The Veteran's claimed injury is consistent with the circumstances, conditions and hardships of his service as his medals reflect that he saw combat and his military occupation specialty was equipment storage specialist.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.

Even though this injury of a pongee stick stab wound is established, the Veteran has not set forth any basis for his claims pertaining to the right leg and knee, and the left knee.  In a June 2012 letter, he was asked for clarification of the matters pursuant to the Board's June 2012 remand.  The Veteran did not respond to the letter.

Post-service medical records do show that the Veteran was diagnosed as having minimal degenerative changes of the knees.  Therefore, the first requirement for service connection, the existence of a current disability, is met at least for the knee claims.

The service treatment records do not show that his diagnosed degenerative changes of the knees had its onset in service.  Service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of the knees.  In addition, the degenerative changes of the knees were first diagnosed in January 2006, which was over 35 years after service.  The record does not reflect that the arthritis manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection on a presumptive basis is not warranted.  

There is also no competent evidence of record showing that the Veteran's diagnosed degenerative changes of the knees had its onset during active service or is related to any in-service disease or injury.  VA medical treatment records regarding degenerative changes of the knees make no mention of any link between this condition and service.  Additionally, as noted previously, the Veteran has not set forth any theory of entitlement as to how his right leg and knee, or left knee, disabilities may be related to an in-service event, injury or disease during service and the record does not otherwise reasonably raise any theory.  

The preponderance of the evidence is against these claims for service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a right leg and right knee disability, or for a left knee disability.


ORDER

Service connection for a right leg and right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

The Board remanded the claim of service connection for a left ankle disability to schedule the Veteran for a VA examination to determine if the Veteran has a current left ankle disability that is related to his service.  A VA examination was scheduled in July 2012.  The record reflects that the Veteran did not report to the examination.  Given that it appears that the Veteran's mailing address may have changed around that time period and that he appeared for a subsequent VA examination in connection with another claim, the Board finds that he should be afforded another opportunity to appear for the examination.  Thus, a remand is warranted for this claim.  Additionally, on further consideration, the Board also finds that the examination should address the Veteran's left leg claim.

Notably, at the time of the prior remand, the evidence did not show that the Veteran had a current left ankle disability.  A more recent April 2013 VA treatment record shows that he had soft tissue swelling in the left ankle.  The record also reflects that the Veteran had recently injured his left ankle when he stepped off a porch.  Thus, this evidence should be taken into consideration by the prospective examiner.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his left leg and left ankle.  The claims file, including a complete copy of this remand and any electronic files, must be made available to the examiner for review.

The examiner should first identify whether the Veteran has a current left leg and/or left ankle disability.

Then, based on the record review and examination results, the examiner should provide an opinion as to whether any identified disability at least as likely as not (50 percent or greater probability) had its onset during, or is otherwise related to, the Veteran's active service.

Consideration should be given to the established combat injury from a pongee stick and the post-service injury to the left ankle in April 2013.

A complete rationale for all opinions and conclusions should be provided.

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


